 

 

EXHIBIT 10(iii)(f.1)

 

2004 NON-EMPLOYEE DIRECTOR RESTRICTED STOCK PLAN

 

I.            Purposes

 

This Plan is intended to help the Corporation attract and retain highly
qualified individuals to serve as non-employee directors of the Corporation and
to align further the interests of the non-employee directors with the interests
of the Corporation's shareholders by paying a substantial portion of
non-employee director compensation in the form of restricted stock or restricted
stock units.

 

II.           Definitions

 

The following definitions apply:

 

(1)          "Administrator" means the Secretary of the Corporation.

 

(2)          "Award" means a grant of restricted stock or restricted stock units
under this Plan.

 

(3)          "Board" means the Board of Directors of the Corporation.

 

(4)          "Corporation" means Exxon Mobil Corporation, a New Jersey
corporation, or its successors.

 

(5)          "Non-employee director" means any member of the Board who is not an
employee of the Corporation or any affiliate of the Corporation.

 

(6)          "Participant" means each non-employee director to whom an award is
granted under this Plan.

 

(7)          "Plan" means this Exxon Mobil Corporation 2004 Non-Employee
Director Restricted Stock Plan, as it may be amended from time to time.

 

(8)          "Restricted period" means the period of time an award is subject to
restrictions as set forth in Section VII.

 

(9)          "Restricted stock" means shares granted under this Plan subject to
restrictions on transfer and potential forfeiture during the applicable
restricted period.

 

(10)        "Restricted stock unit" means a stock unit granted under this Plan
with a value equal to the value of a share and subject to restrictions on
transfer and potential forfeiture during the applicable restricted period.

 

(11)        "Retirement age" means the age after which a non-employee director
is no longer eligible to stand for election in accordance with the Corporation's
Corporate Governance Guidelines.

 

(12)        "Share" means a share of common stock of the Corporation, no par
value.

 

III.         Administration

 

The Board has ultimate authority to administer this Plan, including authority to
grant or amend awards; to determine, subject to the limitations contained in
this Plan, the terms and conditions of awards; and to construe and interpret
Plan provisions.  Subject to the oversight of the Board, the administrator has
authority to establish procedures and forms, and to take other actions assigned
to the administrator under this Plan.

 

 

 

1 

--------------------------------------------------------------------------------

 

IV.         Effective Date; Term

 

This Plan will become effective when approved by the shareholders of the
Corporation and will terminate when there are no longer any outstanding awards
under the Plan.

 

V.           Available Shares

 

(1)          The maximum number of shares issued pursuant to awards under this
Plan may not exceed 1,000,000.

 

(2)          If an award is forfeited, the shares subject to that award will not
be considered to have been issued and will not count against the Plan maximum
under clause (1) of this Section.

 

VI.         Grants of Awards; Eligibility

 

Subject to the terms and conditions of this Plan, the Board may grant restricted
stock or restricted stock units under this Plan at such times, in such amounts,
and upon such terms and conditions as the Board determines.  The Board may
establish standing resolutions for this purpose.  Awards under this Plan may
only be made to a person who, at the time of grant, is serving as a non-employee
director.

 

VII.        Restrictions on Transfer; Forfeiture

 

(1)          Unless the Board specifies otherwise in an award, the restricted
period for an award under this Plan will commence on the date the award is
granted and will expire on the earliest to occur of the following:

 

(a)          the participant leaves the Board after reaching retirement age;

 

(b)          the participant leaves the Board before reaching retirement age and
the Board, with the participant abstaining, votes to lift the restrictions on
the participant's awards; or

 

(c)          the participant dies.

 

(2)          During the restricted period, awards may not be sold, assigned,
transferred, pledged, or otherwise disposed of or encumbered.  The designation
of a beneficiary pursuant to Section XII will not be considered a disposition or
encumbrance for this purpose.

 

(3)          If the participant ceases to be a member of the Board and the
restricted period for the participant's awards does not expire as provided in
paragraph (1) of this Section, all the participant's awards under this Plan will
be forfeited and all right, title, and interest of the participant to receive
any shares or amounts in connection with such awards will terminate without
further obligation on the part of the Corporation.

 

VIII.      Shareholder Status; Dividends and Dividend Equivalents

 

(1)          During the restricted period, a participant to whom restricted
stock is issued will have customary rights of a shareholder with respect to such
shares, including the rights to vote the shares and receive cash dividends
(subject to the applicable restrictions on transfer and events of forfeiture). 
Cash dividends on restricted stock will be paid currently or, if the Board so
determines, reinvested in additional shares of restricted stock.

 

 

2 

--------------------------------------------------------------------------------

(2)          During the restricted period, a participant to whom restricted
stock units are credited will not be a shareholder of the Corporation with
respect to such units.  However, the Corporation will credit each restricted
stock unit with dividend equivalents corresponding in amount and timing to cash
dividends that would be payable with respect to an outstanding share.  Dividend
equivalents will be paid currently or, if the Board so determines, will be
deemed to be reinvested in additional restricted stock units.

 

IX.         Form of Awards

 

(1)          During the restricted period, shares of restricted stock will be
registered in the name of the participant but will be held by or on behalf of
the Corporation in certificate or book-entry form as the administrator
determines.  Each participant agrees by accepting an award of restricted stock
that the Corporation may give stop transfer instructions to its transfer agent
or custodian with respect to the restricted stock and that, during the
restricted period, any restricted stock issued in certificate form may bear an
appropriate legend noting the restrictions, risk of forfeiture, and other
conditions.  If required by the administrator, awards of restricted stock may be
subject to execution by the participant of a stock power with respect to such
shares in favor of the Corporation.

 

(2)          During the restricted period, restricted stock units will be
evidenced by book-entry credits in records maintained by or on behalf of the
Corporation.  Restricted stock units will represent only an unfunded and
unsecured contractual right to receive shares or cash, if any, payable in
settlement of the award.

 

X.           Settlement of Awards

 

(1)          If and when the restricted period expires with respect to an award
of restricted stock, the Corporation will, subject to Section XIII, deliver
shares free of restriction to or for the account of the participant, or the
participant's estate, or designated beneficiary, if applicable.

 

(2)          Restricted stock units will be settled in shares or, if so provided
in the award, in cash.  If and when the restricted period expires with respect
to an award of restricted stock units, the Corporation will, subject to Section
XIII, deliver one share free of restriction or pay an amount in cash equal to
the fair market value of one share in settlement of each unit to or for the
account of the participant, or the participant's estate, or designated
beneficiary, if applicable.

 

(3)          Shares will be delivered in certificate or book-entry form and cash
(including dividends or dividend equivalents) will be paid by check, wire
transfer, or direct deposit, in each case in accordance with the procedures of
the administrator in effect at the time.

 

(4)          The issuance or delivery of any shares may be postponed by the
Corporation for such period as may in the determination of the administrator be
required to comply with any applicable requirements under the federal securities
laws (including, without limitation, the exemptions provided in Rule 16b-3 under
the Securities Exchange Act of 1934), any applicable listing requirements of any
national securities exchange, or any other requirements or exemptions 
applicable to the issuance or delivery of such shares.  The Corporation will not
be obligated to issue or deliver any shares if the issuance or delivery would
constitute a violation of any provision of any law or of any regulation of any
governmental authority or any national securities exchange.

 

 

3 

--------------------------------------------------------------------------------

 

XI.         Change in Capitalization; Adjustments

 

If a stock split, stock dividend, merger, or other relevant change in
capitalization occurs,  the administrator will adjust the terms of outstanding
awards, including the number of restricted stock units credited to a
participant's account or the securities issuable in settlement of such units, as
well as the maximum number of shares issuable under Section V, as appropriate to
prevent dilution or enlargement of the rights of non-employee directors under
this Plan.  Any new shares or securities issued with respect to outstanding
restricted stock will be delivered to and held by or on behalf of the
Corporation, and will be subject to the same provisions, restrictions, and
requirements as such restricted stock.

 

XII.        Beneficiary Designation

 

Participants may designate a beneficiary to whom shares or cash in settlement of
outstanding awards under this Plan may be delivered or paid on the death of the
participant, provided  that such designation will only be given effect if the
designation is expressly authorized as a non-testamentary transfer under
applicable laws of descent and distribution as determined by the administrator. 
Beneficiary designations will be subject to such forms, requirements, and
procedures as the administrator may establish.

 

XIII.      Withholding Taxes

 

The Corporation has the right, in its sole discretion, to deduct or withhold at
any time shares or cash subject to or otherwise deliverable or payable in
connection with an award (including cash payable as dividends or dividend
equivalents) as may in the determination of the administrator be necessary to
satisfy any required withholding or similar taxes with respect to such awards. 
Withheld shares may be retained by the Corporation or sold on behalf of the
participant.

 

XIV.      Amendments to the Plan; Shareholder Approval

 

(1)          The Board may from time to time amend or cease granting awards
under this Plan;  provided  that approval of the shareholders of the Corporation
will be required for any amendment:

 

(a)          To increase the total number of shares issuable under the Plan
under Section V (except for adjustments under Section XI); or

 

(b)          That would otherwise constitute a "material revision" within the
meaning of applicable rules of the New York Stock Exchange in effect at the
time.

 

(2)          An amendment of this Plan will, unless the amendment provides
otherwise, be immediately and automatically effective for all outstanding
awards.

 

(3)          The Board may also amend any outstanding award under this Plan,
provided the award, as amended, contains only such terms and conditions as would
be permitted or required for a new award under this Plan.

 

XV.        General Provisions

 

(1)          Shares subject to awards under this Plan may either be authorized
but unissued shares or previously issued shares that have been reacquired by the
Corporation.

 

(2)          The administrator is authorized to establish forms of agreement
between the Corporation and each participant to evidence awards under this Plan,
and to require execution of such agreements as a condition to a participant's
receipt of an award.

 

(3)          The grant of an award under this Plan does not give a participant
any right to remain a director of the Corporation.

 

4 

--------------------------------------------------------------------------------

 

(4)          This Plan will be governed by the laws of the State of New York and
the United States of America, without regard to any conflict of law rules.

5 

--------------------------------------------------------------------------------